Exhibit 10.4

[FOR GRANTS TO NEDS; QVC US AND FOREIGN EMPLOYEES;

AND ZULILY EMPLOyEES.]

FORM OF RESTRICTED STOCK UNITS AGREEMENT

THIS RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is made as of the date
set forth on Schedule I hereto (the “Grant Date”), by and between the issuer
identified in Schedule I of this Agreement (the “Company”), and the recipient
(the “Grantee”) of an Award of Restricted Stock Units (as defined below) granted
by the Plan Administrator (as defined in Schedule I hereto) as set forth in this
Agreement.

The Company has adopted the incentive plan identified on Schedule I hereto (as
has been or may hereafter be amended, the “Plan”), a copy of which is attached
via a link at the end of this online Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible persons as specified
in the Plan.  Capitalized terms used and not otherwise defined in this Agreement
will have the meanings ascribed to them in the Plan.

Pursuant to the Plan, the Plan Administrator has determined that it would be in
the interest of the Company and its stockholders to award Restricted Stock Units
to the Grantee, subject to the conditions and restrictions set forth herein and
in the Plan, in order to provide the Grantee with additional remuneration for
services rendered, to encourage the Grantee to remain in the service or employ
of the Company or its Subsidiaries and to increase the Grantee’s personal
interest in the continued success and progress of the Company.

The Company and the Grantee therefore agree as follows:

1.       Definitions.  The following terms, when used in this Agreement, have
the following meanings:

“Cause” has the meaning specified as “cause” in Section 10.2(b) of the Plan.

“Common Stock” has the meaning specified in Schedule I of this Agreement.

“Company” has the meaning specified in the preamble to this Agreement.

“Grant Date” has the meaning specified in the preamble to this Agreement.

“Grantee” has the meaning specified in the preamble to this Agreement.

“Nonemployee Director” has the meaning specified in the Plan.

“Plan” has the meaning specified in the recitals of this Agreement.

“Plan Administrator” has the meaning specified in Schedule I of this Agreement.

“Required Withholding Amount” has the meaning specified in Section 12 of this
Agreement.







--------------------------------------------------------------------------------

 



“Restricted Stock Units” has the meaning specified in Section 2 of this
Agreement.

“RSU Dividend Equivalents” means, to the extent specified by the Plan
Administrator only, an amount equal to all dividends and other distributions (or
the economic equivalent thereof) which are payable to stockholders of record
during the Restriction Period on a like number and kind of shares of Common
Stock as the shares represented by the Restricted Stock Units.

“Section 409A” has the meaning specified in Section 22 of this Agreement.

“Unpaid RSU Dividend Equivalents” has the meaning specified in Section 5(a) of
this Agreement.

“Vested RSU Dividend Equivalents” has the meaning specified in Section 4 of this
Agreement.

“Vesting Date” means each date on which any Restricted Stock Units cease to be
subject to a risk of forfeiture, as determined in accordance with this Agreement
and the Plan.

“Vesting Percentage” has the meaning specified in Section 5(a) of this
Agreement.

2.       Award.  Subject to the terms and conditions herein, pursuant to the
Plan, the Company grants to the Grantee effective as of the Grant Date an Award
of the number and type of Restricted Stock Units (as defined in the Plan)
authorized by the Plan Administrator and set forth in the notice of online grant
delivered to the Grantee pursuant to the Company’s online grant and
administration program (the “Restricted Stock Units”), each representing the
right to receive one share of the type of Common Stock specified in such notice
of online grant, subject to the conditions and restrictions set forth below in
this Agreement and in the Plan.

3.       Settlement of Restricted Stock Units.  Settlement of Restricted Stock
Units that vest in accordance with Section 5 or 6 of this Agreement or Section
10.1(b) of the Plan shall be made as soon as administratively practicable after
the applicable Vesting Date, but in no event later than March 15 of the calendar
year following the calendar year in which such Vesting Date occurs. Settlement
of vested Restricted Stock Units shall be made in payment of shares of the
applicable type of Common Stock, together with any related Unpaid RSU Dividend
Equivalents, in accordance with Section 7 hereof.

4.       No Stockholder Rights; RSU Dividend Equivalents.  The Grantee shall
have no rights of a stockholder with respect to any shares of Common Stock
represented by any Restricted Stock Units unless and until such time as shares
of Common Stock represented by vested Restricted Stock Units have been delivered
to the Grantee in accordance with Section 7 hereof.  The Grantee will have no
right to receive, or otherwise with respect to, any RSU Dividend Equivalents
until such time, if ever, as (a) the Restricted Stock Units with respect to
which such RSU Dividend Equivalents relate shall have become vested, or (b) such
RSU Dividend Equivalents shall have become vested in accordance with the
penultimate sentence of this Section 4, and, if vesting does not occur, the
related RSU Dividend Equivalents will be forfeited.  RSU Dividend Equivalents
shall not bear interest or be segregated in a separate account.  Notwithstanding
the foregoing, the Plan Administrator may, in its sole discretion, accelerate
the vesting of any portion of the RSU Dividend Equivalents (the “Vested RSU
Dividend Equivalents”).  The settlement of





2

--------------------------------------------------------------------------------

 



any Vested RSU Dividend Equivalents shall be made as soon as administratively
practicable after the accelerated vesting date, but in no event later than March
15 of the calendar year following the year in which such accelerated vesting
date occurs.

5.        Vesting. 

(a)       Unless the Plan Administrator otherwise determines in its sole
discretion, subject to earlier vesting in accordance with Section 6 of this
Agreement or Section 10.1(b) of the Plan, the Grantee will become vested as to
that number of each type of Restricted Stock Units (if any) that is equal to the
fraction or percentage set forth on Schedule I hereto (the “Vesting Percentage”)
of the total number of such type of Restricted Stock Units that are subject to
this Agreement, rounded down to the nearest whole number of such type of
Restricted Stock Units on each of the Vesting Dates indicated on Schedule I
hereto, and upon the satisfaction of any other applicable restrictions, terms
and conditions of the Plan and this Agreement, any RSU Dividend Equivalents with
respect to the Restricted Stock Units that have not theretofore become Vested
RSU Dividend Equivalents (“Unpaid RSU Dividend Equivalents”) will become vested
to the extent that the Restricted Stock Units related thereto shall have become
vested in accordance with this Agreement.  If rounding pursuant to the preceding
sentence prevents any portion of a Restricted Stock Unit from becoming vested on
a particular Vesting Date (any such portion, an “Unvested Fractional Restricted
Stock Unit”), one additional Restricted Stock Unit of such type of Restricted
Stock Unit will become vested on the earliest succeeding Vesting Date on which
the cumulative fractional amount of all Unvested Fractional Restricted Stock
Units of such type (including any Unvested Fractional Restricted Stock Unit
created on such succeeding Vesting Date) equals or exceeds one whole Restricted
Stock Unit of such type of Restricted Stock Unit, with any excess treated as an
Unvested Fractional Restricted Stock Unit thereafter subject to the application
of this sentence and the following sentence.  Any Unvested Fractional Restricted
Stock Unit comprising part of a whole Restricted Stock Unit that vests pursuant
to the preceding sentence will thereafter cease to be an Unvested Fractional
Restricted Stock Unit.

(b)      Notwithstanding the foregoing, the Grantee will not vest, pursuant to
this Section 5, in Restricted Stock Units or related Unpaid RSU Dividend
Equivalents in which the Grantee would otherwise vest as of a given date if the
Grantee has not been continuously employed by the Company or its Subsidiaries
(or, if the Grantee is a Nonemployee Director, continuously serving in such
capacity)  from the Grant Date through such date (the vesting or forfeiture of
such Restricted Stock Units and related Unpaid RSU Dividend Equivalents to be
governed instead by Section 6 hereof).

6.        Early Vesting or Forfeiture.

(a)       Unless otherwise determined by the Plan Administrator in its sole
discretion and except as otherwise provided on Schedule I hereto:

i.     If the Grantee’s employment with the Company or a Subsidiary terminates
(or, if the Grantee is a Nonemployee Director, if the Grantee’s service to the
Company as such terminates), in either case for any reason other than the
Grantee’s





3

--------------------------------------------------------------------------------

 



death or Disability, the Restricted Stock Units, to the extent not theretofore
vested, and any related Unpaid RSU Dividend Equivalents, will be forfeited
immediately; and

ii.    If the Grantee’s employment with the Company or a Subsidiary terminates
(or, if the Grantee is a Nonemployee Director, if the Grantee’s service to the
Company as such terminates) in either case by reason of the Grantee’s death or
Disability, the Restricted Stock Units, to the extent not theretofore vested,
and any related Unpaid RSU Dividend Equivalents, will immediately become fully
vested.

(b)       Upon forfeiture of any unvested Restricted Stock Units, and any
related Unpaid RSU Dividend Equivalents, such Restricted Stock Units and any
related Unpaid RSU Dividend Equivalents will be immediately cancelled, and the
Grantee will cease to have any rights with respect thereto.

(c)       Unless the Plan Administrator otherwise determines, a change of the
Grantee’s employment from the Company to a Subsidiary or from a Subsidiary to
the Company or another Subsidiary will not be considered a termination of the
Grantee’s employment for purposes of this Agreement if such change of employment
is made at the request or with the express consent of the Company.  Unless the
Plan Administrator otherwise determines, however, any such change of employment
that is not made at the request or with the express consent of the Company will
be a termination of the Grantee’s employment within the meaning of this
Agreement.

7.        Delivery by Company.  As soon as practicable after the vesting of
Restricted Stock Units, and any related Unpaid RSU Dividend Equivalents,
pursuant to Section 5 or 6 hereof or Section 10.1(b) of the Plan (but no later
than March 15 of the calendar year following the year in which such vesting
occurs), and subject to the withholding referred to in Section 12 of this
Agreement, the Company will (a) cause to be issued and transferred to a
brokerage account through Depository Trust Company for the benefit of the
Grantee, or cause to be issued and delivered to the Grantee, certificates issued
in the Grantee’s name for, that number and type of shares of Common Stock
represented by such vested Restricted Stock Units and any securities
representing related vested Unpaid RSU Dividend Equivalents, and (b) cause to be
delivered to the Grantee any cash payment representing related vested Unpaid RSU
Dividend Equivalents.  Any delivery of securities will be deemed effected for
all purposes when (i) certificates representing such securities and, in the case
of any Unpaid RSU Dividend Equivalents, any other documents necessary to reflect
ownership thereof by the Grantee, have been delivered personally to the Grantee
or, if delivery is by mail, when the Company or its stock transfer agent has
deposited the certificates and/or such other documents in the United States
mail, addressed to the Grantee or (ii) in the case of a book-entry transfer, at
the time the Company’s stock transfer agent initiates the transfer of such
securities to a brokerage account through Depository Trust Company for the
benefit of the Grantee.  Any cash payment will be deemed effected when a check
from the Company, payable to or at the direction of the Grantee and in the
amount equal to the amount of the cash payment, has been delivered personally to
or at the direction of the Grantee or deposited in the United States mail,
addressed to the Grantee or his or her nominee.





4

--------------------------------------------------------------------------------

 



8.       Nontransferability of Restricted Stock Units.  Restricted Stock Units
and any related Unpaid RSU Dividend Equivalents, are not transferable (either
voluntarily or involuntarily and whether by sale, assignment, gift, pledge,
exchange or otherwise) before or after the Grantee’s death, except as
follows:  (a) during the Grantee’s lifetime, pursuant to a domestic relations
order issued by a court of competent jurisdiction that is not contrary to the
terms and conditions of the Plan or this Agreement, and in a form acceptable to
the Plan Administrator; or (b) after the Grantee’s death, by will or pursuant to
the applicable laws of descent and distribution, as may be the case.  Any person
to whom Restricted Stock Units are transferred in accordance with the provisions
of the preceding sentence shall take such Restricted Stock Units and any related
Unpaid RSU Dividend Equivalents subject to all of the terms and conditions of
the Plan and this Agreement, including that the vesting and termination
provisions of this Agreement will continue to be applied with respect to the
Grantee.  Certificates representing Restricted Stock Units that have vested may
be delivered (or, in the case of book entry registration, registered) only to
the Grantee (or during the Grantee’s lifetime, to the Grantee’s court appointed
legal representative) or to a person to whom the Restricted Stock Units have
been transferred in accordance with this Section.

9.       Adjustments. 

(a)     The Restricted Stock Units and any related Unpaid RSU Dividend
Equivalents will be subject to adjustment pursuant to Section 4.2 of the Plan in
such manner as the Plan Administrator, in its sole discretion, deems equitable
and appropriate in connection with the occurrence following the Grant Date of
any of the events described in Section 4.2 of the Plan following the Grant
Date. 

(b)     In the event of any Approved Transaction, Board Change or Control
Purchase following the Grant Date, the Restricted Stock Units and any related
Unpaid RSU Dividend Equivalents may become vested in accordance with Section
10.1(b) of the Plan.

10.     Company’s Rights.  The existence of this Agreement will not affect in
any way the right or power of the Company or its stockholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
10.16 of the Plan.

11.     Restrictions Imposed by Law.  Without limiting the generality of Section
10.8 of the Plan, the Company shall not be obligated to deliver any shares of
Common Stock represented by vested Restricted Stock Units or securities
constituting any Unpaid RSU Dividend Equivalents if counsel to the Company
determines that the issuance or delivery thereof would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which shares of Common Stock or such other securities are
listed or quoted.  The Company will in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock
represented by vested Restricted Stock Units or securities constituting any
Unpaid RSU Dividend Equivalents to comply with any such law, rule, regulation,
or agreement.  Any certificates representing any such securities issued or
delivered under this Agreement may bear such legend or legends as the Company
deems appropriate in order to assure compliance with applicable securities laws.





5

--------------------------------------------------------------------------------

 



12.     Mandatory Withholding for Taxes.  To the extent that the Company or any
Subsidiary of the Company is subject to withholding tax requirements under any
national, state, local or other governmental law with respect to the award of
the Restricted Stock Units to the Grantee or the vesting thereof, or the
designation of any RSU Dividend Equivalents as payable or distributable or the
payment or distribution thereof, the Grantee must make arrangements satisfactory
to the Company to make payment to the Company or its designee of the amount
required to be withheld under such tax laws, as determined by the Company
(collectively, the “Required Withholding Amount”).  To the extent such
withholding is required because the Grantee vests in some or all of the
Restricted Stock Units and any related RSU Dividend Equivalents, the Company
shall withhold (a) from the shares of Common Stock represented by vested
Restricted Stock Units and otherwise deliverable to the Grantee a number of
shares of the applicable type of Common Stock and/or (b) from any related RSU
Dividend Equivalents otherwise deliverable to the Grantee an amount of such RSU
Dividend Equivalents, which collectively have a value (or, in the case of
securities withheld, a Fair Market Value) equal to the Required Withholding
Amount, unless the Grantee remits the Required Withholding Amount to the Company
or its designee in cash in such form and by such time as the Company may require
or other provisions for withholding such amount satisfactory to the Company have
been made.  Notwithstanding any other provisions of this Agreement, the delivery
of any shares of Common Stock represented by vested Restricted Stock Units and
any related RSU Dividend Equivalents may be postponed until any required
withholding taxes have been paid to the Company.

13.     Notice.  Unless the Company notifies the Grantee in writing of a
different procedure or address, any notice or other communication to the Company
with respect to this Agreement will be in writing and will be delivered
personally or sent by first class mail, postage prepaid, to the Company’s then
current headquarters, which as of the Grant Date is the address specified for
the Company on Schedule I hereto. Unless the Company elects to notify the
Grantee electronically pursuant to the online grant and administration program
or via email, any notice or other communication to the Grantee with respect to
this Agreement will be in writing and will be delivered personally, or will be
sent by first class mail, postage prepaid, to the Grantee’s address as listed in
the records of the Company or any Subsidiary of the Company on the Grant Date,
unless the Company has received written notification from the Grantee of a
change of address.

14.     Amendment.  Notwithstanding any other provision hereof, this Agreement
may be supplemented or amended from time to time as approved by the Plan
Administrator as contemplated by Section 10.7(b) of the Plan.  Without limiting
the generality of the foregoing, without the consent of the Grantee:

(a)      this Agreement may be amended or supplemented from time to time as
approved by the Plan Administrator (i) to cure any ambiguity or to correct or
supplement any provision herein that may be defective or inconsistent with any
other provision herein, (ii) to add to the covenants and agreements of the
Company for the benefit of the Grantee or surrender any right or power reserved
to or conferred upon the Company in this Agreement, subject to any required
approval of the Company’s stockholders, and provided, in each case, that such
changes or corrections will not adversely affect the rights of the Grantee with
respect to the Award evidenced hereby, (iii) to reform the Award made hereunder
as contemplated by Section 10.17 of the Plan or to exempt the Award made
hereunder from





6

--------------------------------------------------------------------------------

 



coverage under Code Section 409A, or (iv) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in the interpretation of, any law
or governmental rule or regulation, including any applicable federal or state
securities laws; and

(b)      subject to any required action by the Board of Directors or the
stockholders of the Company, the Restricted Stock Units granted under this
Agreement may be canceled by the Plan Administrator and a new Award made in
substitution therefor, provided that the Award so substituted will satisfy all
of the requirements of the Plan as of the date such new Award is made and no
such action will adversely affect any Restricted Stock Units that are then
vested.

15.     Grantee Employment or Status as a Nonemployee Director.  Nothing
contained in the Plan or this Agreement, and no action of the Company or the
Plan Administrator with respect thereto, shall confer or be construed to confer
on the Grantee any right to continue in the employ of the Company or any
Subsidiary or as a Nonemployee Director, or interfere in any way with the right
of the Company or any employing Subsidiary (or the Company’s stockholders in the
case of a Nonemployee Director) to terminate the Grantee’s employment or
service, as applicable, at any time, with or without Cause, subject to the
provisions of any employment or consulting agreement between the Grantee and the
Company or any Subsidiary, or in the case of a Nonemployee Director, to the
charter and bylaws of the Company, as the same may be in effect from time to
time.

16.     Nonalienation of Benefits.  Except as provided in Section 8 and prior to
the vesting of any Restricted Stock Unit, (a) no right or benefit under this
Agreement will be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge, and any
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge the same will be void, and (b) no right or benefit
hereunder will in any manner be subjected to or liable for the debts, contracts,
liabilities or torts of the Grantee or other person entitled to such benefits.

17.     Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado.  Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.

18.     Construction.  References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan.  All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise.  The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense.  All decisions of the Plan
Administrator upon questions regarding the Plan or this Agreement will be
conclusive.  Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control.  The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.





7

--------------------------------------------------------------------------------

 



19.     Rules by Plan Administrator.  The rights of the Grantee and the
obligations of the Company hereunder will be subject to such reasonable rules
and regulations as the Plan Administrator may adopt from time to time.

20.     Entire Agreement.  This Agreement is in satisfaction of and in lieu of
all prior discussions and agreements, oral or written, between the Company and
the Grantee regarding the subject matter hereof.  The Grantee and the Company
hereby declare and represent that no promise or agreement not herein expressed
has been made and that this Agreement contains the entire agreement between the
parties hereto with respect to the Award and replaces and makes null and void
any prior agreements between the Grantee and the Company regarding the
Award.  Subject to the restrictions set forth in Sections 8 and 16 of this
Agreement, this Agreement will be binding upon and inure to the benefit of the
parties and their respective heirs, successors and assigns.

21.     Grantee Acknowledgment.  The Grantee will signify acknowledgment of the
terms and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company.

22.     Code Section 409A Compliance. To the extent that Section 409A of the
Code or the related regulations and Treasury pronouncements (“Section 409A”) are
applicable to the Grantee in connection with the Award, the Award is subject to
the provisions of Section 10.17 of the Plan regarding Section 409A.

23.     Administrative Blackouts. In addition to its other powers under the
Plan, the Plan Administrator has the authority to suspend any transactions under
the Plan as it deems necessary or appropriate for administrative reasons.

24.     Stock Ownership Guidelines. This Award may be subject to any applicable
stock ownership guidelines adopted by the Company, as amended or superseded from
time to time.

* * * * *





8

--------------------------------------------------------------------------------

 



[FOR GRANTS TO NEDS; QVC US AND FOREIGN EMPLOYEES;

AND ZULILY EMPLOYEES.]

Schedule I

to Liberty Interactive Corporation

Restricted Stock Units Agreement

[NDU][QRU][QRX][ZRU]____________

 

 

 

Grant Date:

__________ __, 201_

 

Issuer/Company:

Liberty Interactive Corporation, a Delaware corporation

 

Plan:

Liberty Interactive Corporation 2016 Omnibus Incentive Plan, as the same may be
amended from time to time

 

Plan Administrator:

[QRU, QRX, ZRU: The Compensation Committee of the Board of Directors of the
Company appointed by the Board of Directors of the Company pursuant to Section
3.1 of the Plan to administer the Plan] [NDU: The Board of Directors of the
Company]

 

Global Addendum:

[INCLUDE ONLY IN STANDARD RSU AGREEMENT FOR QVC FOREIGN EMPLOYEES.]

The terms and conditions of the Agreement governing the RSUs are amended by the
Addendum to the Company’s Restricted Stock Units Agreement for non-U.S.
employees, which Addendum is available via the link at the end of the Agreement
or in the UBS online library.

 

Common Stock:

Series A QVC Group Common Stock (“QVCA Common Stock”)[; and/or
Series A Liberty Ventures Common Stock (“LVNTA Common Stock”), as applicable.]

 

Vesting Percentage:

________%

 

Vesting Dates:

_____________________________________

 

Additional Provisions Applicable to Grantees who hold the office of [Vice
President][Senior Vice President] or above as of the Grant

[INCLUDE IN STANDARD RSU AGREEMENT FOR ZULILY EMPLOYEES (AT VP AND ABOVE LEVEL)
AND IN STANDARD RSU AGREEMENT FOR QVC U.S. AND FOREIGN EMPLOYEES (AT SVP AND
ABOVE LEVEL); DO NOT INCLUDE IN STANDARD RSU AGREEMENT FOR LIC NON-EMPLOYEE
DIRECTORS.] 

 





9

--------------------------------------------------------------------------------

 



 

 

Date:

Forfeiture for Misconduct and Repayment of Certain Amounts.  If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
Subsidiaries) is required and (ii) in the reasonable judgment of the Plan
Administrator, (A) such restatement is due to material noncompliance with any
financial reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Plan Administrator may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Plan Administrator, the extent to which the market value of Common Stock
during the Misstatement Period was affected by the error(s) giving rise to the
need for such restatement.  “Forfeitable Benefits” means (i) any and all cash
and/or shares of Common Stock received by the Grantee (A) upon the exercise
during the Misstatement Period of any SARs held by the Grantee or (B) upon the
payment during the Misstatement Period of any Cash Award or Performance Award
held by the Grantee, the value of which is determined in whole or in part with
reference to the value of Common Stock, and (ii) any proceeds received by the
Grantee from the sale, exchange, transfer or other disposition during the
Misstatement Period of any shares of Common Stock received by the Grantee upon
the exercise, vesting or payment during the Misstatement Period of any Award
held by the Grantee.  By way of clarification, “Forfeitable Benefits” will not
include any shares of Common Stock received upon vesting of any Restricted Stock
Units during the Misstatement Period that are not sold, exchanged, transferred
or otherwise disposed of during the Misstatement Period. “Misstatement Period”
means the 12-month period beginning on the date of the first public issuance or
the filing with the Securities and Exchange Commission, whichever occurs
earlier, of the financial statement requiring restatement.

Other Clawback Policies:

[INCLUDE IN STANDARD RSU AGREEMENT FOR QVC U.S. AND FOREIGN EMPLOYEES, AND FOR
ZULILY EMPLOYEES.  DO NOT INCLUDE IN STANDARD RSU AGREEMENT FOR LIC NON-EMPLOYEE
DIRECTORS.]  Notwithstanding any other provisions in the Plan, this Award shall
be subject to recovery or clawback by the Company under any clawback policy
adopted by the Company in accordance with SEC regulations or other applicable
law, as amended or superseded from time to time.





10

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

Company Notice Address:

Liberty Interactive Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Attn:  Chief Legal Officer

 

Data Privacy:

[INCLUDE ONLY IN STANDARD RSU AGREEMENT FOR QVC FOREIGN EMPLOYEES.]

The following provisions are added to the RSU Agreement as Section 25:

25.    Data Privacy.

(a)     The Grantee’s acceptance hereof shall evidence the Grantee’s explicit
and unambiguous consent to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data by and among, as applicable, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that the Company and its Subsidiaries and
Affiliates may hold certain personal information about the Grantee, including,
but not limited to, the Grantee’s name, home address and telephone number, date
of birth, social insurance number or other identification number, salary, bonus
and employee benefits, nationality, job title and description, any shares of
stock or directorships or other positions held in the Company, its Subsidiaries
and Affiliates, details of all options, stock appreciation rights, restricted
shares, restricted share units or any other entitlement to shares of stock or
other Awards granted, canceled, exercised, vested, unvested or outstanding in
the Grantee’s favor, annual performance objectives, performance reviews and
performance ratings, for the purpose of implementing, administering and managing
Awards under the Plan (“Data”).

(b)     The Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Grantee’s country.  The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative.  The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Grantee’s





11

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Grantee may elect to
deposit any shares of stock acquired with respect to an Award.

(c)     The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan.  The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative.  The Grantee understands, however, that refusing or
withdrawing the Grantee’s consent may affect the Grantee’s ability to
participate in the Plan.  For more information on the consequences of a refusal
to consent or withdrawal of consent, the Grantee may contact the Grantee’s local
human resources representative.

 

12

--------------------------------------------------------------------------------